Citation Nr: 0213719	
Decision Date: 10/04/02    Archive Date: 10/10/02	

DOCKET NO.  00-19 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
skin disorder.

2.  Entitlement to an increased rating for lumbosacral strain 
with old healed osteochondritis of the lower dorsal spine 
with degenerative changes, currently evaluated as 40 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from December 1940 to 
September 1945.  

This matter arises from a July 2000 rating decision rendered 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Louisville, Kentucky, that denied the benefits now 
sought on appeal.  Following compliance with the procedural 
requirements set forth in 38 U.S.C.A. § 7105 (West 1991), the 
case was forwarded to the Board of Veterans' Appeals (Board) 
for appellate consideration.  

In view of the Board's decision, infra, to reopen the claim 
of entitlement to service connection for a chronic skin 
disorder, the Board is undertaking additional development on 
that issue pursuant to the authority granted by 67 Fed. Reg. 
3099, 3104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3099, 3105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903.)  After giving the notice and 
reviewing the appellant's response to the notice, the Board 
will prepare a separate decision addressing that issue.  

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issues on appeal has been obtained.

2.  By rating decision dated in June 1948, the RO denied the 
veteran service connection for a skin disorder.  The veteran 
was notified of that decision and of his appellate rights in 
July 1948, but did not appeal.

3.  Additional evidence submitted since the RO's June 1948 
denial consists of reports of the veteran's VA and private 
medical treatment and examination since 1961.  This evidence 
is so significant that it must be considered in order to 
decide fairly the merits of the claim.

4.  Symptomatology associated with lumbosacral strain with 
old healed osteochondritis of the lower dorsal spine with 
degenerative changes includes severe limitation of motion of 
the lumbar spine without evidence of fracture or complete 
bony fixation.  


CONCLUSIONS OF LAW

1.  The RO's June 1948 decision that denied service 
connection for a skin disorder is final.  38 U.S.C.A. 
§ 7105(c); 38 C.F.R. §§ 3.104(a), 20.1103 (2001).

2.  The evidence received subsequent to the RO's June 1948 
decision is new and material, and the veteran's claim of 
entitlement to service connection for a skin disorder is 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2001).

3.  A rating in excess of 40 percent for lumbosacral strain 
with old healed osteochondritis of the lower dorsal spine 
with degenerative changes is not warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.7, 
4.40, 4.41, 4.59, 4.71a, Diagnostic Codes (DC) 5003, 5010, 
5292 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Considerations

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West Supp. 2002), eliminated the well-grounded claim 
requirements, expanded the duty of VA to notify the appellant 
and representative, and enhanced its duty to 
assist an appellant in developing the information and 
evidence necessary to substantiate a claim. 

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) that is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), VA stated that (the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA.)  66 Fed. Reg. 45,629.  
Accordingly, in general where the record demonstrates that 
the statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.  

First, VA has a duty to notify the veteran and his 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits.  See VCAA, 
§ 3(a), (codified at 38 U.S.C.A. §§ 5102 and 5103).  Second, 
VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate his claim.  See VCAA, § 3(a) 
(codified at 38 U.S.C.A. § 5103A).  

The United States Court of Appeals for Veterans Claims 
(Court) held in Holliday v. Principi, 14 Vet. App. 280 (2001) 
that the VCAA was potentially applicable to all 
claims pending on the date of enactment, citing Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Subsequently, however, 
the United States Court of Appeals for the Federal Circuit 
held that Section 3A of the VCAA (covering the duty to notify 
and duty to assist provisions of the VCAA) was not 
retroactively applicable to decisions of the Board entered 
before the effective date of the VCAA (Nov. 9, 2000).  
Bernklau v. Principi, No. 00-7122 (Fed. Cir. May 20, 2002); 
see also Dyment v. Principi, No. 00-7075 (Fed. Cir. April 24, 
2002).  In reaching this determination, the Federal Circuit 
appears to reason that the VCAA may not apply to claims or 
appeals pending on the date of enactment of the VCAA.  
However, the 

Federal Circuit stated that it was not reaching that 
question.  The Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of 
enactment.  Further, the regulations issued to implement the 
VCAA are to be applicable to "any claim for benefits received 
by VA on or after November 9, 2000, the VCAA's enactment 
date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department and regulations of the Department are binding 
on the Board.  38 U.S.C.A. § 7104(c) (West 1991 & Supp. 
2002).  For purposes of this determination, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA.  

In the present case, the Board finds that VA's redefined 
duty to assist has been fulfilled under the applicable 
statute and regulations.  VA must notify the veteran of 
evidence and information necessary to substantiate his claim 
and inform him whether he or VA bears the burden of 
producing or obtaining that evidence or information.  38 
U.S.C.A. § 5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The veteran was notified of the information 
necessary to substantiate his claim, including the 
requirements to reopen his claim, by means of the discussion 
in the July 2000 rating decision, August 2000 statement of 
the case, and September 2001 supplemental statement of the 
case.  Thus, he was provided adequate notice as to the 
evidence needed to substantiate his claims.  He also was 
given an opportunity to submit additional evidence in 
support of his claims.  By letter dated May 2, 2001, the 
claimant and his representative were notified of the type of 
evidence necessary to substantiate his claims.  That letter 
also indicated which evidence, would be obtained by the 
claimant, and which evidence VA would obtain.  As such, VA 
has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.  Moreover, as 
the record is complete, the obligation under the VCAA for VA 
to advise a claimant as to the division of responsibilities 
between 

VA and the claimant in obtaining evidence is moot.  Finally, 
in view of the relatively narrow questions of law and fact 
on which this case turns, the Board concludes that there is 
no reasonable possibility that any further developments 
could substantiate the claims.  

II.  New and Material Evidence Regarding 
Service Connection for a Skin Disorder

The veteran contends that he developed a chronic skin 
disorder during military service.  He cites treatment during 
service in support thereof.  The RO denied the 
veteran service connection for a skin disorder in June 1948.  
The veteran was informed of that decision and of his 
appellate rights, but he did not appeal.  Because the RO 
previously denied the veteran entitlement to service 
connection for a skin disorder (other than the scar of his 
left thigh for which service connection has already been 
granted), the doctrine of finality as enunciated in 
38 U.S.C.A. § 7105 applies.  As such, the first question to 
be answered is whether new and material evidence has been 
presented which would justify a "reopening," as well as a 
review of the entire record.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).

When a veteran seeks to reopen a final decision based on new 
and material evidence, a three-step analysis must be applied.  
See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The first 
step requires determining whether the newly presented 
evidence "bears directly and substantially upon the specific 
matter under consideration," i.e., whether it is probative of 
the issue at hand.  Cox v. Brown, 5 Vet. App. 95, 98 (1993).  
Evidence is probative when it tends to prove, or actually 
proves an issue.  See Routen v. Brown, 10 Vet. App. 183, 186 
(1997), citing Black's Law Dictionary 1203 (6th ed. 1990).  
Second, the evidence must be shown to be 
actually "new," that is, not of record when the last final 
decision denying the claim was made.  See Struck v. Brown, 
9 Vet. App. 145, 151 (1996).  The third and final question is 
whether the evidence "is so significant that it must be 
considered in 

order to fairly decide the merits of the claim."  Hodge, 155 
F.3d at 1359, citing 38 C.F.R. § 3.156(a).  This need not 
mean that the evidence warrants a revision of the prior 
determination, but is intended to ensure that the Board has 
all potentially relevant evidence before it.  See Hodge, 155 
F.3d at 1363, citing "Adjudication; Pensions, Compensation, 
Dependency:  New and Material Evidence; Standard 
Definition" 55 Fed. Reg. 19,088, 19,089 (1990).  New evidence 
will be presumed credible at this point solely for the 
purpose of determining whether a claim should be reopened.  
See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  If all 
three tests are satisfied, the claim must be reopened.  

Service connection may be granted for disability resulting 
from disease or injury 
incurred in, or aggravated by, active military service.  See 
38 U.S.C.A. §§ 1110, 1131 (West 1991).  Service connection 
may also be granted based upon continuity and chronicity of 
symptomatology as set forth in 38 C.F.R. § 3.303(b) (2001).  
The chronicity provision applies where there is evidence, 
regardless of its date, which shows that a veteran had a 
chronic disorder in service, and that the disorder persists.  
That evidence must be medical, unless it relates to a 
condition that may be attested to by lay observation.  If the 
chronicity provision does not apply, service connection may 
still be granted if the condition is observed during service, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 498 
(1997).  Alternatively, service connection may be granted for 
disability that is proximately due to, or the result of, a 
service-connected disability.  See 38 C.F.R. § 3.310 (2001).  
Moreover, service connection may be granted if a disability 
that is otherwise nonservice connected is aggravated by 
either one, or a combination of, a veteran's service-
connected disabilities.  See Allen v. Brown, 7 Vet. App. 439 
(1995).  

The evidence of record when the RO denied the veteran service 
connection for a skin disorder in June 1948 was comprised of 
the veteran's service medical records, the reports of his VA 
hospitalization and subsequent VA examination in 1948, and 

his various statements.  Together, these indicated that the 
veteran had been treated in February 1944 for contact 
dermatitis of the neck and back.  However, the remainder of 
the veteran's service medical records was noted to be 
negative for any further treatment for this disorder.

During a VA hospitalization in March 1948, flushing of the 
skin on the veteran's chest was noted, but quickly 
disappeared.  Vasomotor disturbance, hyperemia of the skin, 
was diagnosed.  Erythema, vasomotor, skin, by history then 
was diagnosed during a VA general medical examination 
conducted in June 1948.  Based upon the foregoing, the RO 
denied the veteran service connection for a skin disability 
in June 1948 because the evidence of record did not establish 
the necessary nexus between 
the contact dermatitis experienced by the veteran during 
military service that apparently was acute and transitory in 
nature and the vasomotor disturbance, hyperemia of the skin 
diagnosed more than two years following his discharge from 
military service. 

Evidence submitted by the veteran since the RO rendered its 
June 1948 denial includes reports of the veteran's private 
and VA medical treatment since 1961, along with various 
statements submitted by the veteran.  The question presented 
is whether the evidence submitted since the RO's June 1948 
denial is so significant that it must be considered in order 
to fairly decide the merits of the claim.  In this regard, 
the evidence is "new" to the extent that it was not of record 
when the RO rendered its June 1948 denial.  Moreover, this 
evidence bears directly and substantially upon the specific 
matter under consideration.  The additional medical evidence 
includes a medical opinion contained in an October 2000 VA 
skin examination that seborrheic dermatitis, xerosis and 
seborrheic keratosis are not related to military service.  
While this opinion is new and bears materially upon the 
issue, since it merely confirms the prior determination it is 
not so significant that it would warrant reopening the claim 
with regard to these specific disorders.  During this same 
examination, however, moderate to severe sun damage on 
exposed body surfaces was diagnosed.  The examiner commented 
that it was "in some (probably small) part due to exposure 
to the sun during military service."  In July 2001, the same 
examiner observed that the veteran had irregular 
pigmentation, lentigines, and wrinkles as a result of "sun 
damage."  He also indicated that the veteran's sun exposure 
during military service "is not the sole cause of this 
veteran's sun damage."  (Emphasis added).  The implication 
of the recent clinical findings is that the currently 
diagnosed sun damage to the veteran's skin is perhaps 
etiologically related to military service.  (The Board notes 
that the nature of that relationship is not clear as to 
whether it is by incurrence or aggravation, as well as to the 
degree of probability that such a relationship exists.  These 
questions will be the subject of further development.)  This 
evidence is probative because it bears directly and 
substantially upon the specific matter under consideration.  
It is, therefore, so significant that it must be considered 
in order to fairly decide the merits of the claim.  Thus, it 
is "new and material" as contemplated by the provisions of 
38 C.F.R. § 3.156(a).  Accordingly, it is sufficient to 
reopen the veteran's claim of entitlement to service 
connection for a chronic skin disorder.  See 38 U.S.C.A. 
§ 5108.

III.  Entitlement to an increased rating for Lumbosacral 
Strain with Old Healed Osteochondritis of the Lower Dorsal 
Spine with Degenerative Changes

The veteran contends that the disability at issue is more 
severe than currently evaluated.  He cites low back pain and 
weakness in support thereof.  Disability ratings are 
determined by applying the criteria set forth in VA's 
Schedule for Rating Disabilities.  Ratings are based upon 
average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  See 
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2001).  In 
cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, as here, it is the present level of disability that is 
of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  This is true, notwithstanding that the complete 
history of the disability must be taken into consideration.  
See Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

Lumbosacral strain with old healed osteochondritis of the 
lower dorsal spine with degenerative changes has been 
evaluated as 40 percent disabling pursuant to the provisions 
of 38 C.F.R. § 4.71a, DC 5010, 5292.  Under the former, 
arthritis due to trauma and substantiated by X-ray findings, 
shall be rated as degenerative arthritis.  Degenerative 
arthritis will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  See 38 C.F.R. § 4.71a, DC 5003.  Under 
38 C.F.R. § 4.71a, DC 5292, a 40 percent evaluation is 
warranted for severe limitation of motion of the lumbar 
spine.  A higher disability 
rating is not warranted unless residuals of a vertebral 
fracture or complete spinal bony fixation is present.  See 
38 C.F.R. § 4.71a, DC 5285, 5286 (2001).  

The veteran injured his low back during military service; 
severe lumbosacral sprain was diagnosed at that time.  By 
1945, residuals thereof were found to be minimal.  An old 
healed osteochondritis of the lower dorsal spine also was 
noted.  During a VA physical examination in June 1976, some 
tenderness of the left sacroiliac joint and the lower lumbar 
vertebra with slight spasm of the paravertebral lumbar 
muscles was noted, but range of motion was within normal 
limits.  Range of motion had decreased, however, by May 1977.

During a VA orthopedic examination conducted in June 1996, X-
ray noted degenerative changes of the dorsal and lumbar 
spines with severely limited range of motion.  Similar 
findings were noted during a VA examination conducted in June 
1999.  

The most recent clinical findings regarding the veteran's 
service-connected low back disability are contained in the 
report of a VA physical examination conducted in October 
2000.  The veteran complained that his back gave him a good 
deal of trouble with pain across the lumbar spine and over 
the tops of both hips.  During physical examination, marked 
tenderness upon deep palpation of the lumbar spine and the 
paraspinal muscles at the lumbar level was noted.  The 
paraspinal muscles at the lumbar level seemed to be in spasm.  
Flexion of the lumbar spine was limited to 40 degrees with 
pain.  Hyperextension was limited to 15 degrees with pain, 
and lateral bending bilaterally was limited to 20 degrees 
with pain.  The examining physician diagnosed residuals of 
injury to the lumbar spine area with a history of lumbosacral 
sprain and old osteochondritis of the dorsal spine.  
Degenerative joint disease of the lumbar spine also was 
diagnosed.  

The foregoing demonstrates that the 40 percent disability 
evaluation currently assigned for the veteran's service-
connected low back disability is the maximum 
rating warranted.  The appellant apparently suffers from 
recurring attacks of pain associated with the low back, and 
experiences only intermittent relief.  Severe limitation of 
motion of the lumbar spine also is present.  However, the 
clinical 
evidence fails to demonstrate bony fixation of the lumbar 
spine, neurological involvement affecting the lower 
extremities, or deformity of a vertebral body as the result 
of fracture.  As such, an increased disability rating is not 
warranted under any of the DCs relating to the spine under 
the provisions of 38 C.F.R. § 4.71a.

Parenthetically, the Board notes that the extraschedular 
provisions of 38 C.F.R. § 3.321(b)(1) (2001) are not for 
application in this case.  There is no indication that the 
veteran's service-connected low back disability has required 
frequent periods of hospitalization since his discharge from 
military service.  Although the record indicates that the 
veteran has not been employed for a number of years, the 
evidence does not indicate that this is due to his service-
connected low back disability.  During the aforementioned VA 
physical examination conducted in October 2000, the examiner 
opined that the veteran clearly is unemployable due to a 
variety of conditions, to include Huntington's disease, a 
history of myocardial infarction with mitral valve 
replacement, venous insufficiency, and gastroesophageal 
reflux disease, in addition to his service-connected low back 
disability.  Of note is that the veteran retired from his 
employment in 1983 after working as a store manager for 13 
years.  He apparently retired based upon longevity; he was 62 
years of age at retirement, and in October 2000 indicated 
that he was not receiving disability retirement benefits.  
Absent evidence of either marked interference with employment 
beyond that contemplated by the applicable schedular 
provisions, and absent frequent periods of hospitalization 
for the disability at issue, there is no basis to conclude 
that it is more serious than currently evaluated.  Thus, the 
failure of the RO to submit the case for consideration by the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service was not unreasonable in this case.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).  

The Board finds as to all material issues that the evidence 
is not evenly balanced and that the doctrine of resolving 
doubt in the veteran's favor is not for application.  See 
Ferguson v. Principi, 273 F. 3d 1072 (Fed. Cir. 2001) (the 
statute, 38 U.S.C.A. § 5107(b), only requires that the Board 
"consider" all the evidence and material of record; the 
benefit of the doubt provision only applies where there is an 
approximate balance of positive and negative evidence).  


ORDER

New and material evidence regarding entitlement to service 
connection for a skin disorder having been submitted, the 
claim is reopened.  To this extent the claim is granted.  

An increased rating for lumbosacral strain with old healed 
osteochondritis of the lower dorsal spine with degenerative 
changes is denied.  


		
	RICHARD B. FRANK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

